Citation Nr: 1758921	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left hip stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to February 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the matter in July 2016, for a new VA Examination.  On remand, the VA obtained a new VA examination that complied with the remand order.  Thus, the Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's low back disability was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current low back disability is etiologically related to her active service.  

2.  The Veteran's low back disability is not proximately due to, a result of, or aggravated by, her service-connected residuals of a left hip stress fracture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).





2.  The criteria for service connection for a low back disability as secondary to service-connected residuals of a left hip stress fracture have not been met.  38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.303, 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran of evidence needed to substantiate her claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA also imposes obligations on the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A (2012).  In this case, the Veteran was provided notice letters in March 2012 and October 2016 informing her of both her and the VA's responsibilities in obtaining records and other evidence in support of her claim.  The Board finds that all necessary assistance has been provided to the Veteran.  

The duty to assist also requires that when a VA examination is conducted it must include sufficient detail to enable the Board to make a fully informed decision.  The Veteran underwent VA examinations and the Veteran's file was reviewed by VA experts for nexus opinions.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's medical history, recorded current complaints, and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II. Service Connection Claim

Relevant Law

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.309(a);  Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013)("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology." (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § .102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran contends that her low back disability was caused by injuries she incurred during active service.

1. Current Disability

The first element of service connection is met.  In February 2012, during a VA orthopedic consultation, the Veteran was diagnosed with lumbrasacral spondylosis without myelopathy by a VA orthopedic surgeon.  In December 2016, the Veteran was diagnosed with lower lumbar strain.  Therefore, the Veteran has a current disability and meets the first element of service connection.

2. In-Service Incurrence

The second element of service connection is also met.  The Veteran's service treatment records (STRs) show that she was evaluated for a backache in September 2006.  See September 2006 STR, page 24.  In November 2006, the Veteran was seen in the emergency room for complaint of low back pain due to falling in the shower.  See November 2006 STR, page 45.  Thus, the Veteran has incurred an in-service injury, and therefore, meets the second element of service connection.  

3. Nexus

The determinative issue, here, is the third element of service connection - medical nexus - is not satisfied.

	A.  Presumptive Service Connection

Regarding presumptive service connection, the Board notes that spondylosis is considered a chronic condition because it is defined as degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary (32d ed. 2012). 
Arthritis will be presumed to be incurred in service if it manifested to a compensable degree (meaning 10 percent disabling) within one year after discharge from service.  See 38 U.S.C. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

Although the Veteran declined an examination upon separation in February 2007, she stated in her medical history report that she did not have any recurrent back pain or back problems.

Moreover, the record does not show that the Veteran was diagnosed with a low back disability within one year of separation from service.  Specifically, the Veteran's postservice treatment records show that she began treatment for a back disability in 2011, four years after her separation from service, which was due to a work injury.  Therefore, the Veteran did not establish that her back pain in service was a chronic condition for the purpose of presumptive service connection albeit that in 2011 she was diagnosed with lumbar spondylosis.  

The nexus component of service connection can also be established with continuity of symptomatology.  This unfortunately has not been established because there is no evidence of back pain until 2011, which is four years after the Veteran separated from service.  The Veteran's STRs indicate that the Veteran noted two instances of back pain in service.  Notably, the Veteran has stated that she had continuous back pain since service.  The Board finds this lay statement insufficient to demonstrate continuity of symptomatology, where at the time of her separation she did not report any complaints of back pain, and where the March 2017 VA examiner specifically determined that the back pain the Veteran experienced in service was acute and resolved quickly.

Therefore, where the record contains no evidence of a chronic back disorder or manifestations of a chronic back disorder either in service or within one year after separation from service, service connection on a presumptive basis, including on the basis of continuity of symptomology, has not been established.

	B.  Direct Service Connection 

The Veteran is not entitled to service connection for a low back disability on a direct basis because there is no competent evidence that the Veteran's low back disability is related to her service.  

VA obtained a medical opinion in March 2012 and addendum opinions in December 2016 and March 2017 in an effort to support the Veteran in establishing her claim.  In March 2017, the VA examiner concluded that the Veteran's back disorder is less likely than not due to service.  The VA examiner opined that the Veteran's back disability was not incurred during her active service.  The examiner reasoned that although the Veteran was diagnosed with backache secondary to heavy lifting in September 2006, "subsequent to that, at the time of her separation exam 5 months later, of 2/6/2007 her complaint of record continued to be ongoing hip pain only, and no complaint of continued or recurring [complaints of] backache or back pain.  This is consistent with the Veteran having had a resolution of the in service back pain."  In concluding that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, the examiner stated that "the [V]eteran has low back pain she herself attributed to an on the job injury in orthopedic clinic [on] 2/1/2012...."  See (December 2016 C&P Examination Report).  The examiner also stated that the Veteran's STRs and separation history did not reveal recurrent complaints of back pain.

The Board finds great probative value in the VA examiner's opinions because the opinions were supported by a rationale and are consistent with the medical evidence of record which show that the Veteran did not complain of recurrent back pain until four years after service and complaints were precipitated by a work place injury.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may favor competent medical nexus evidence over lay statements offered by Veteran).  Moreover, the examiners' opinions considered the Veteran's medical history, review of the service medical records, and examination of the Veteran.  Importantly, these medical opinions are uncontroverted by any medical evidence.  In fact, the Veteran has not submitted any medical evidence supporting her contention that her back disability was due to or the result of her active service.
  
The Board has also considered the Veteran's lay statements in support of the claim.  The Veteran has stated that she believed that her back disorder was related to her service; however, in weighing the evidence of record against her claim, there is no evidence of complaints of back pain during her separation from active service or in medical treatment records after she left service.  Notably, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011).  However, as to the specific issue in this case, the etiology of this lumbar spine condition - lumbosacral spondylosis- it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In other words, arthritis is a disability for which lay evidence is not competent, where "[d]octors usually diagnose arthritis using the patient's medical history, physical examination, X-rays, and blood tests."  MedlinePlus, Arthritis, Treating and Managing Arthritis at 1,  https://www.cdc.gov/arthritis/basics/faqs.htm (last visited December 8, 2017).

Importantly, the Board readily acknowledges that the Veteran is competent to report perceived symptoms of her back disability, such as pain and limited motion.  However, she has not shown that she possesses the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent medical opinion as to her disability of the back, which is diagnosed as lumbar spondylosis.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating lumbar spine disorders.  See King v. Shinseki, 700 F. 3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Therefore, because the VA examiners' opinions have more probative weight, the preponderance of the evidence weighs against finding the Veteran's low back disability is entitled to direct service connection.  

III.  Secondary Service Connection

The Veteran contends that she is entitled to service connection for a low back disability, claimed as secondary to residuals of a service-connected left hip stress fracture.  

In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

	A.  Current disability

As discussed above, the Veteran's diagnosis of lumbosacral spondylosis qualifies as a current disability.

	B.  Service-Connected Disability

The second element of secondary service connection, evidence of a service-connected disability, has been satisfied, as the Veteran is service-connected for residuals of a left hip stress fracture.  

	C.  Medical Nexus between Service Connected and Current Disabilities

Unfortunately, the third element of secondary service connection, a medical nexus between the current disability and the service-connected disability, has not been met.

In March 2012, the Veteran was afforded a VA Thoracolumbar Spine Examination.  The examiner opined, after a review of the Veteran's STRs, to include her post service treatment records, that the Veteran's back disorder was less likely than not proximately due to or the result of the Veteran's service-connected condition.  His rationale for this finding was that the Veteran's back pain was most likely due to a lumbar strain injury from August 2011. 

In December 2016 and March 2017, the VA examiner provided a second opinion and examination, which included consideration of the Veteran's lay statements.  The examiner also noted that based on the medical literature reviewed "low back pain is not discussed or listed as a long term or residual effect of a pelvic stress fracture."  Id.  The examiner also opined that the Veteran's current low back disorder was less likely as not caused or aggravated by her service-connected residuals of left hip stress fracture.  For the reasons discussed above, the Board finds that the examiners' opinions are entitled to great probative weight.  

The Board acknowledges that the Veteran contends that her low back disability was incurred in or caused by her service.  However, the record does not demonstrate that the Veteran has special training in or acquired any medical expertise.  The Board thus finds that the Veteran is not competent to state that her back pain from service is related to residuals of her left hip disability.  See Kahana v. Shinseki, 24 Vet App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may "weigh absence of contemporaneous medical evidence against the lay evidence of record").  

Therefore, because the VA examiners' opinions have more probative weight, the preponderance of the evidence weighs against finding the Veteran's low back disability is entitled to service connection secondary to the Veteran's service connected left hip stress fracture.  All in all, in weighing the evidence of record, it does not establish that the Veteran's back disability was related to service or aggravated by her service-connected residuals of a left hip stress fracture.  

The Board, based on the aforementioned, thus concludes that the preponderance of the evidence is against the claim and entitlement to service connection  must be denied.  38 U.S.C. § 5107 (b)(2012); Gilbert v. Derwinski, 1 Vet.App. at 54-56.


ORDER


Entitlement to service connection for a low back disability, including as secondary to service-connected left hip stress fracture is denied.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


